Case 6:19-cv-00064-DLC Document 16 Filed 05/27/20 Page 1 of 4

FILED

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA MAY 27 2020
HELENA DIVISION

WAYNE A. HUSSAR, II,
Petitioner,
vs.
TOM GREEN,

Respondent.

 

 

Clerk, U.S. District Cou
District Of Montana mt
Mizsoula

CV 19-64-H-DLC-JTJ

ORDER

United States Magistrate Judge John T. Johnston issued his Order and

Findings and Recommendation in this case on March 19, 2020, recommending that

the Court deny Petitioner Wayne A. Hussar, II’s petition for writ of habeas corpus

for lack of merit. (Doc. 14.) Hussar timely filed an Objection to the Findings and

Recommendation. (Doc. 15.) Consequently, Hussar is entitled to de novo review

of those findings and recommendations to which he has specifically objected. 28

U.S.C. § 636(b)(1)(C). Absent objection, this Court reviews findings and

recommendations for clear error. United States v. Reyna-Tapia, 328 F.3d 1114,

1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S. 140, 149 (1985). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000)

(citations omitted).
Case 6:19-cv-00064-DLC Document16 Filed 05/27/20 Page 2 of 4

Judge Johnston determined that Hussar’s federal petition cannot be granted
because the merits of his claim were previously adjudicated in the Montana state
' courts and the operative decision is consistent with federal law. 28 U.S.C.

§ 2254(d)(4). Hussar brought this petition alleging: (1) that his public defender
provided ineffective assistance, causing him to enter a guilty plea; and (2) that his
felony Assault on a Peace Officer conviction is not supported by the factual record.
(Doc. 14 at 5.) After reviewing the state court record and the Montana Supreme
Court’s decision affirming denial of postconviction relief, Judge Johnston
concluded that Hussar knowingly entered a plea of guilty and admitted that the
facts could support the conviction. (Doc. 14 at 9.)

Hussar’s objections are not immediately clear, but the Court nonetheless
reviews de novo whether the state court’s adjudication of his claim (1) “resulted in
a decision that was contrary to, or involved an unreasonable application of, clearly
established Federal law, as determined by the Supreme Court of the United States”
or (2) “resulted in a decision that was based on an unreasonable determination of
the facts in light of the evidence presented in the State court proceeding.” 28
U.S.C. § 2254(d). The Court overrules the objections and adopts the

recommendation to deny Hussar’s petition.
Case 6:19-cv-00064-DLC Document 16 Filed 05/27/20 Page 3 of 4

Noting that Hussar’s state postconviction proceeding was likely time-barred,
the Montana Supreme Court nonetheless addressed the merits of his claim that he
involuntarily or unknowingly pled guilty. Montana v. Hussar, 455 P.3d 448
(Mont. Sept. 17, 2019) (mem.). It concluded that Hussar could not succeed on his

claim because

The District Court granted additional time for Hussar to decide whether
to enter a plea or proceed to trial, after which Hussar’s counsel filed a
second motion to vacate the trial and set another change of plea hearing.
Hussar signed [a] ... waiver of rights and entered a guilty plea to the
revised charges, one of which had been reduced to a misdemeanor.

Id. Like Judge Johnston, the Court cannot find error in the Montana Supreme
Court’s decision. The trial court took precautions to ensure that Hussar entered his
plea knowingly and voluntarily. Hussar has not shown that the State court
misapplied federal law or misconstrued the facts.

The Court finds no clear error in the remaining portions of Judge Johnston’s
Findings and Recommendation. The Court does not find that “jurists of reason
could disagree with [its] resolution of [Hussar’s] constitutional claims or that
jurists could conclude the issues presented are adequate to deserve encouragement
to proceed further.” Miller-El, 357 U.S. at 327. Thus, the Court adopts Judge
Johnston’s recommendation to deny a certificate of appealability.

Accordingly, IT IS ORDERED:

-3-
Case 6:19-cv-00064-DLC Document 16 Filed 05/27/20 Page 4 of 4

(1) Judge Johnston’s Findings and Recommendation (Doc. 14) is
ADOPTED;

(2) Hussar’s Amended Petition (Doc. 4) is DENIED;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of Court shall enter judgment in favor of Respondent and
against Petitioner.

Hs
DATED this 2+ day of May, 2020.

tht Chesti

Dana L. Christensen, District Judge
United States District Court
